         Case 1:21-cr-00138-LGS Document 23 Filed 04/06/21 Page 1 of 22
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     April 4, 2021
BY ECF
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re: United States v. Jimmy G. Watson Jr., 21 Cr. 138 (LGS)

Dear Judge Schofield:

        As the Court is aware, defendant Jimmy Watson was arrested on Thursday, March 4, 2021
in the Northern District of Texas and was subsequently released pursuant to an unsecured bond of
$5,000,000. The defendant’s conditions of release also included the following provisions:

   •   The defendant must not violate federal, state, or local law while on release;
   •   The defendant must cooperate in the collection of a DNA sample if authorized by law;
   •   The defendant must advise the court or the pretrial services office or supervising officer in
       writing before making any change of residence or telephone number;
   •   The defendant must appear in court as required and, if convicted, must surrender as directed
       to serve his sentence;
   •   The defendant must submit to supervision by and report for supervision to the United States
       Probation Officer as directed;
   •   The defendant must continue or actively seek employment;
   •   The defendant must surrender any passport and/or passport card to the United States
       Probation Office;
   •   The defendant’s travel is restricted to the Northern District of Texas and to and from the
       Southern District of New York for court purposes unless permission is received from the
       Probation Officer;
   •   The defendant must avoid all contact with any person who is or may be a victim or witness
       in the investigation or prosecution, including his co-defendant;
   •   The defendant must receive medical or psychiatric treatment as directed by the Probation
       Officer;
   •   The defendant must not possess a firearm, destructive device, or other weapon;
   •   The defendant must not use alcohol excessively;
   •   The defendant must not use or unlawfully possess a narcotic drug or other controlled
       substance unless prescribed by a licensed medical practitioner;
   •   The defendant must submit to testing for a prohibited substance if required by the pretrial
       services office or supervising officer;
               Case 1:21-cr-00138-LGS Document 23 Filed 04/06/21 Page 2 of 22

                                                                                                  Page 2


         •   The defendant is placed on home detention, restricted to his residence at all times except
             for employment; education; religious services; medical, substance abuse, or mental health
             treatment; attorney visits; court appearances; court-ordered obligations; or other activities
             approved in advance by the pretrial services officer;
         •   The defendant is to submit to location monitoring as diirected by the pretrial services office
             or supervising officer and to comply with all of the program requirements and instructions
             provided, and to pay all or part of the cost of the program;
         •   The defendant is to report as soon as possible to the pretrial services office or supervising
             officer all contact with law enforcement personnel;
         •   The defendant is not to participate in any criminal activity, associate with any person
             engaged in any criminal activity, or enter into, or perform under, any agreement to act as
             an informer for, or special agent of, any governmental agency without permission of the
             court; and
         •   The defendant shall pay all fees incurred under these conditions.

      The conditions of the defendant’s bond in the Northern District of Texas (the “Texas Bond”) are
      laid out in full in the attached Exhibit, and also at ECF Docket Number 5, pp. 15-19 in the above-
      captioned case.

             The Government respectfully reqests that the Court order a bond in the Southern District
      of New York with the identical conditions laid out in the Texas Bond (with the exception that all
      references to the “Probation Officer” or “Probation Office” be replaced by “Pretrial Services
      Officer” or “Pretrial Services Office”) by so-ordering this letter.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney
                                                    Southern District of New York

                                                By: ___/s________________________
                                                   Samson Enzer / Elizabeth Hanft
                                                   Assistant United States Attorneys
                                                   212-637-2342 / -2334

      cc: Arnold A. Spencer, Esq. (by ECF)
          Counsel for Defendant Jimmy G. Watson Jr.

Application Granted. Defendant Watson's conditions of bail, as set forth in the Texas Bond, are adopted with the
exception that all references to the "Probation Officer" shall be deemed to refer to the "Pretrial Services Officer."
The Clerk of the Court is directed to terminate the letter motion at docket number 21.

SO ORDERED

Dated: April 6, 2021
New York, New York
Case 1:21-cr-00138-LGS Document 23 Filed 04/06/21 Page 3 of 22




                     EXHIBIT A
 ËÌ­Í®Îÿëì±Ñ²Òí³Óî´Ôµ¶
                    ÿð1:21-cr-00138-LGS
                      ñ´Ôò·×ð·×ó³Óô°Ðõó²Òö´Ôö¸¹
                                              ð÷ÿÿøÿº»
                                                    óùúûÿ ÿÿüý
                                                             ¾Þ¿ßôÿ³Óþ·×ÿî 01Ââÿ®Î2Ãã23
                                                                                     ÿÿÿÿ·×34
                                                                                            Ää5ÅåFiled
                                                                                                 î·×6ÆæÿÅåö²Ò÷³Ó04/06/21
                                                                                                                7ÿöÿÿ8ÿÇ¬
                                                                                                                       7òðÈèÿ®Îÿÿÿ9ì »ÛÉéîÿ³ÓÿðÆæÿÿýÿ4ÿÇ¬
                                                                                                                                                       ÿofð8Èè22®ÎÊêºÿ
 «¬     °ÐCase      ÕÖ                       ØÙ     ÚÛ¼Ü½Ýµ®
                                                          ÕÎ            ÿÿÿÀÁ
                                                                           àá                                          çÌ         ³ÓÿPage              çÌ           ÚÿÆæ
                                                             Document                21                         04/04/21



                         0121ÿ45678597ÿ 87
                  878ÿ45678597ÿÿ6ÿ 87ÿ 87
       ÿ4  ÿÿ2 ÿ!"ÿ#"$%&'(&))%#$&*+ÿ,,ÿ4-76
./01ÿ343516ÿ789ÿ:;ÿ</30=>                                     L/31ÿR451S6ÿTJUTVUFTFG
?3@1AÿB=CA3ÿB/01ÿ>CDE1A6ÿFGH.IHGJKÿ8=C3@1A>ÿL403A4B3ÿ=M
                            N1OÿP=AQ
9004W>1Sÿ3=6ÿX/W403A/31ÿYCSW1
Y1MMA1Zÿ[;ÿ.CA13=>
\]^]_`a_bÿdef
ghiijÿkal]ÿmabno_pÿgqr               A1sA101>31SÿEZtq_ol̀ÿtuvuqÿwx]_y]q
                                                   8s1>B1Aÿzÿ900=B4/310
                                                   V{|{ÿ8@1AAZÿ[/>1
                                                   8C431ÿ{TT
                                                   L/55/0}ÿ~ÿVFFV
                                                   FG|HJKVHKVTT
                                                   D/456ÿ/A>=5S0s1>B1AVFFVWD/45;B=D
                                                    ÿ
                                                    ÿÿÿ
                                                   ÿ
                                                   ÿÿÿÿ
  ]_`h_vÿ¡ou_bn                                    \hnxonhbho_
N=>1
¢hv£]nbÿ¤^^]_n]ÿ¥]¦]l
d¤x]_h_vf
N=>1
§]qih_ab]`ÿ¡ou_bn                                  \hnxonhbho_
N=>1
¢hv£]nbÿ¤^^]_n]ÿ¥]¦]l
d§]qih_ab]`f
N=>1
¡oixlah_bn                                         \hnxonhbho_
GK6JG}ÿGJ|{}ÿGJ|FÿzÿG{V¨
.=>0s4A/BZÿ3=ÿB=DD43ÿ01BCA43410
/>SÿB=DD=S43410ÿMA/CS©ÿO4A1
MA/CS©ÿ01BCA43410ÿ/>Sÿ3=C34>W
MA/CS©ÿD=>1Zÿ5/C>S1A4>W
                                                                                                                                                                           ª
¡¢ÿ¤¿À
           ¦§Á¨Â©ª̈
                   ÿÄ1:21-cr-00138-LGS
                     Å«Æ«Ä§ÇÈ¤É¦ÇÊ¨¬­
                                          ÊÄÿËÿÿÌ
                                                 ÇÍÎÏÿ  ÿÿÐÑ³ÿÈ§Ò«ÓÂ   Ô¶Õ¢ÿÖ·23
                                                                                    ÿÿÿ«ÿ×Ø
                                                                                          ¸¹Ù«Filed
                                                                                                 ÂºÚ¹ÿ¦Ê§Ëÿ04/06/21
                                                                                                               ÛÿÊÿÿÜ»
                                                                                                                       ÛÆ¼Ä¢ÿÿÿÿ¦ÝÀ  ÞÿÂ§ÿºÆÿÿÿÑÿ5
          ¥Case                              ®¯°±
                                                       ©¢ ²Document ÿÿÿÿ́µ
                                                                                                                                   ÿÿ̄½
                                                                                                                                       Page            »ßÿofÄ¼Ü22
                                                                                                                                                                 ¢¾ÿ
                                                                                                                                                                     ®ÿ§«
                                                                                    21                         04/04/21




012345366
789                                                                                             ÿ24ÿ1
                                                                                                      ÿ ÿ!"ÿ#$$%
                                                                                                      &'(ÿ)* ÿ 
                                                                                                      +ÿ(,''
                                                                                                      -!ÿ.!*/ÿ01ÿ,2('3
                                                                                                      &(,4353453''
                                                                                                      6789ÿ8:%!8;+!<:=!>
                                                                                                      ?@ABÿADDEFG@H
                                                                                                      ADDEFG@HÿDEÿI@ÿGEDJK@B
                                                                                                      BLMNOPQRNSPTÿUVÿARRSWPLXYMÿEZZN[L
                                                                                                      IQWÿVRQR\MTÿGSRÿA]^NRRL]
 _ÿ-8 ` a= _!%bÿ0c
 'de'fe3'3(    f ÿgh+8ÿ5iÿ!$ÿj77ÿk8ÿ.!/ÿj:ÿ) ÿl+7 ÿ3(4)h4(d&ÿm%7 
                 ÿn ÿ$!7ÿ!+* ÿ_%ÿ!$ÿl nÿo!b:ÿg<*iÿg6 9ÿ'de'5e3'3(i
 'de'5e3'3( (ÿ 5 l#0m)6ÿ#-ÿ00#hl6oÿaa6 h l)6ÿÿ !8ÿ+=+ÿ % ÿ =
                 $!ÿj77ÿk8ÿ.!/ÿjÿgm$ÿ 8ÿ!%+7 ÿ*ÿ!+ÿ ÿ+*!pÿ!ÿ
                 n ÿ >!+8ÿ$8ÿÿ::ÿa 8ÿ >% ÿ!ÿ::ÿa!!/ÿ!+ÿn88
                   q+ÿ %ÿ!ÿ=ÿ%% ÿ!ÿ*7ÿÿÿ8ÿ$8=:ÿa8 ÿ%88ÿ*
                 %8bÿÿ3(f:,5d:33f'ÿ+=ÿ+ ÿ*!+ ÿ!ÿq+ ÿ%% :iÿg<*iÿg6 9
                 'de'5e3'3(i
 'de'5e3'3( 3ÿ 2 6r6)0h#lm)ÿs+ÿ6ÿ$!ÿ !% =ÿ*8ÿ$! ÿs=ÿj+=
                 j$$ ÿr:ÿ)+ !9ÿm8ÿ %ÿh 9ÿh+8ÿ5g%iÿt =ÿÿ!ÿj77ÿk8
                 .!/ÿjÿ*8ÿ!ÿde5e3'3(:ÿ_ÿ!$ÿ 9ÿdefe3'3(ÿ!ÿ!ÿn ÿ$!7ÿ*
                 !+* ÿ_%ÿ!$ÿl nÿo!buÿ!ÿ !8ÿ % ÿ ÿ %ÿ
                   ÿ%!+ 8uÿh+8ÿ5g$iÿ7!*7 ÿ=>uÿ_ $ÿc%+ÿn> ÿ!$
                 ÿvÿq+ ÿ!ÿ*=ÿÿ*8ÿÿ*ÿl_01uÿ!ÿ*=ÿ 
                 dewe3(ÿÿ('ud'ÿ:7:ÿ$! ÿs=ÿj+=ÿ)+ !uÿ!e7 ÿ!ÿ u
                 $ÿ7ÿ!ÿ%+!:ÿ!ÿ % 9ÿ ÿ4ÿr>ÿ0*!7 ÿ$!ÿ_
                 )!8uÿ_ $ ÿ4ÿ !8ÿ % :ÿgl!ÿc*iÿ07 ÿÿ)!+ÿ4ÿ9'2:ÿg)!+
                 h !9ÿ_=8ÿ-8iÿga#ÿxb :iÿg<*iÿg6 9ÿ'de'5e3'3(i
 'de'5e3'3( dÿ & 6r6)0h#lm)ÿ#h_6hÿ ÿ!ÿj77ÿk8ÿ.!/ÿj9
                 0*ÿnÿ! ÿÿ ÿ+ +ÿ!ÿh+8ÿ5g$ig(iÿ!$ÿ*ÿ- 8ÿh+8 ÿ!$
                 )78ÿa!%+ /ÿÿÿ ÿÿ*ÿ%!+ÿ!ÿ*ÿ$ÿ%*+8ÿ%!+ÿ
                 n*ÿ!*ÿ*ÿ ! %+!ÿÿ$ ÿ%!+ 8ÿ ÿ :
                 yÿ*ÿ! ÿ44ÿ+ÿ!ÿ*ÿ ! %+!ÿÿ$ ÿ%!+ 8ÿ44ÿ*ÿ%!+
                 %!$7 ÿ*ÿ%8!+ ÿ!8=!ÿ!$ÿ*ÿ ! %+!ÿ+ ÿIWQ]Xÿz{ÿ|QWX}QP]/
                 d,dÿ::ÿ&dÿg(w2di/ÿÿÿ !=/ÿÿ*ÿ! 8ÿ%! q+% ÿ!$ÿ>!8=
                  +%*ÿ! ÿ+ ÿ 8%8ÿ8n:ÿ-8+ ÿ!ÿ!ÿ!ÿ7ÿ +8ÿÿ%! q+%
                  +%*ÿÿ*ÿ78ÿ!$ÿ*ÿ%7 ÿ!ÿ$!7!/ÿ78ÿ!$ÿ>+8
                 %*= /ÿc%8+!ÿ!$ÿ>%ÿ!ÿn /ÿ> ÿ<+ÿ+%!/ÿ%!7 
                   !% =/ÿe!ÿ%!ÿÿ*ÿ%!+:ÿg# ÿÿs=ÿj+=ÿj$$ 
                 r:ÿ)+ !ÿ!ÿde5e3'3(iÿg<*iÿg6 9ÿ'de'5e3'3(i
                                                                                                                                                                              ~
BCdDeEÿgGiIjJkKlm
                  ÿ1:21-cr-00138-LGS
                    kKnNnNjJgGiIkKop
                                          ÿÿÿQR
                                                 ÿ  ÿÿVvÿJjNnÿÿÿWX
                                                                          YyEeÿZz23
                                                                                    ÿÿÿNnÿ
                                                                                          [{\|NnFiled
                                                                                                  }]|\ÿiIjJÿ04/06/21
                                                                                                               ÿÿÿ~c
                                                                                                                      _eEÿÿÿÿ{[ÿrRPage
                                                                                                                                       ¡ÿ̀ÿJjÿ]}ÿÿÿÿ6^C
                                                                                                                                                        ¢ÿof_22
bc       hHCase   LM                      OP     qrSsTtLE
                                                       le UuDocument     wx                                          ^C                                 ~c      EeaQÿ
                                                                                                                                                                    qÿJjJj
                                                                                    21                         04/04/21



0120324045 6ÿ 50 89 ÿÿÿ3ÿÿÿ ÿ!ÿ8"#ÿÿ$%ÿ"&'
                 0120324045
0120324045 3ÿ 55 ()*)+ÿÿ,"ÿ-""ÿ&ÿÿ./9ÿÿ"ÿ ÿ!ÿ8"#ÿÿ$%
                 "&'ÿ0120324045
0120324045 0ÿ 54 1 2* )+2ÿ) - ÿ)3ÿ* (,) 9 4ÿ- * +*)+ÿÿ"ÿ ÿ!
                 8"#ÿ5ÿ-""ÿÿ"ÿÿ12624045ÿ50'10ÿ9(ÿÿ(""
                 &ÿÿ15ÿ2"5ÿ)&&ÿÿ(""ÿ&ÿÿ15ÿ2"ÿ
                 12324045ÿ$%ÿ"&'ÿ0120324045
0120624045 7ÿ 51 1 2* )+2ÿ("ÿ"ÿÿ8&ÿ%&ÿÿ(""ÿ&
                 ÿ15ÿ2"'ÿ-""ÿÿÿ+)*ÿ 1-ÿÿ12624045ÿÿ"
                  ÿ!ÿ8"#ÿ5ÿ!9:"ÿ;2&;ÿ"ÿ"ÿ&"<ÿ-"ÿ="&
                 988ÿ&ÿ&ÿ&9&ÿÿ&"ÿÿ8"ÿ<ÿ2""
                 &"ÿÿ8"ÿÿ"&<ÿ&"ÿ&ÿÿ&"5ÿ9""
                 988'ÿ9./9ÿ>ÿ-ÿ2<ÿ-ÿ>ÿ9&ÿ/85ÿ+ÿ=%"ÿ*
                 ÿ2"ÿ>ÿ'005ÿ2"ÿ8"'ÿ-"ÿ3ÿ./,)ÿ"5ÿ$%ÿ"&'
                 0120624045
0120624045 ?ÿ 53 988ÿ@&ÿ"ÿÿ"ÿ ÿ!ÿ8"ÿ5ÿ5ÿ$%ÿ$%5ÿ"&'
                 0120624045
0120624045 6ÿ 57 ) - ÿ/""ÿ2&"ÿÿÿÿ"ÿ ÿ!ÿ8"ÿ5ÿ5-"
                 &ÿÿ988ÿ&<ÿ-"ÿ"ÿ="ÿ88ÿÿ&"&ÿÿ"%ÿ2"ÿ
                 .5/5ÿ,"ÿ)<ÿÿ&ÿÿ8ÿ&"5ÿ)&&ÿÿ(""
                 &ÿÿ15ÿ2"ÿÿ12624045ÿ$%ÿ"&'ÿ0120624045




                                                                                                                                                                             A
ÔÕ
  ÷øÿÖú56
          ×ûCase
             üÿÙý7Úþ8Ûÿ0
                         ÿÜ:Ý1:21-cr-00138-LGS
                              þ;Þß
                                 1!<1!:Ýý=Ü>úÙ?ü=Û@þÿ23
                                                         ÿ@ÿÿ:ÿÿàáâÿ
                                                                AÿÿB45
                                                                    =CDEÿ
                                                                      6&ãä7'åÿø
                                                                             ÿæä
                                                                              ÿÿFGç9)ÿè>ý×H1!éI8
                                                                                               ÿÿÿáêJé,åKøÿëL-ÿ23
                                                                                                                ÿÿÿ1!ÿÿMN
                                                                                                                       .ÿâì
                                                                                                                          /O!1Filed
                                                                                                                               8í0×P/îÿü@ÿýïAÿ04/06/21
                                                                                                                                                  ðQÿ@ÿñÿïRö
                                                                                                                                                            ÙQ<ñ2Û:øïÿÿÿÛÿúS6
                                                                                                                                                                              Üÿ%5ÿPage
                                                                                                                                                                                   ÿT3ÿÿÿ8ýÿòÕ
                                                                                                                                                                                              ÿ0UÿÿÿóGÿ71
                                                                                                                                                                                                         ×Vÿofÿ:Ü2Rÿ22
                                                                                                                                                                                                                     øä4ã$ÿ
                                                                                                                                                                                                                           ÿÜýü
õö                                                       "#         $%        8(Document        ÿ*+                                                      1                                            ö                4ÿ
                                                                                                                21                                04/04/21


01023456789 
69 5   7967 9
9 968997 998
 
3375ÿ"688# 7 ÿ$ ÿ953$%&ÿ'7585( 579) 9*ÿ96 5+ 65 ,79) 9*
+ 8 9979) 9*ÿ 85 9579) 9*ÿ5-96 -679 79) 9*
8 68.79) 9*ÿ855 979) 9*ÿ8968  5679 79) 9/*ÿ08765
&5ÿ&565+ÿ0 ÿ659 ÿ'1687856   7967 9*
66819+5  7967 9/
3329 ÿ75ÿ"688# 7 ÿ"69-89 ÿ%85ÿ' #5973#69 # 7967 9/*ÿ3 4
0677ÿ%85ÿ'773 39691579) 9/
3329ÿ2985ÿ45 
0577531 ,556657  7967 9
4-)5 888+ÿ8 ÿ75ÿ7 , 3)3 7,3 &ÿ348ÿ ÿ979 ÿ86657ÿ3ÿ:5ÿ;<=>?@<AB
CDEFGEFHIJKGLÿFGNF<OFPQ
RSÿUVWÿXYYZÿ[Vÿ\XV]ÿ]^Y[^Y_ÿUVWÿ̀Wa[ÿaYXZÿ[^Yÿb_YacZcXdÿeWZdYÿfÿbfbY_ÿgVbUÿVSÿfÿZVgW`YX[ÿ[^f[ÿUVW
^fhYÿZVg\Y[YZÿcXÿ[^caÿgfaYiÿgjcg\ÿ^Y_YkÿlWZdYamÿnVbUÿoYpWc_Y`YX[aqÿnjcg\ÿ^Y_Yÿ[VÿaYYÿÿlWZdYÿrbYgcScg
oYpWc_Y`YX[aqÿsXjYaaÿYtY`b[YZiÿf[[V_XYUaÿ]^Vÿf_YÿXV[ÿfZ`c[[YZÿ[Vÿb_fg[cgYÿcXÿ[^YÿuV_[^Y_Xÿvca[_cg[ÿVS
wYtfaÿ̀Wa[ÿaYY\ÿfZ`caacVXÿb_V`b[jUqÿxV_`aÿfXZÿRXa[_Wg[cVXaÿSVWXZÿf[ÿ]]]q[tXZqWagVW_[aqdVhqÿRS
fZ`caacVXÿ_YpWc_Y`YX[aÿf_YÿXV[ÿaf[caScYZÿ]c[^cXÿyzÿZfUaiÿ[^YÿgjY_\ÿ]cjjÿXV[cSUÿ[^Yÿb_YacZcXdÿeWZdYq
                                            sqrqÿvca[_cg[ÿnVW_[
                                         uV_[^Y_Xÿvca[_cg[ÿVSÿwYtfa
{|}~ÿ|ÿ}|~ÿ~~
IOGÿDQQDEÿFEFDEÿÿGEFGGÿDEÿ=<<>B>@ÿFÿ@LÿÿCIÿEÿQGÿDEÿ=<A<>B>@
nfaYÿuf`Yk            ÿ?ÿFDE
nfaYÿuW`Y_k AL>@HPHBB@A>H
xcjY_k
vVgW`YX[ÿuW`Y_kDÿDPGEFÿFFOG
vVg\Y[ÿwYt[k
ÿ¡ ¢}ÿ£¤¥ÿ¦§ÿ|ÿ̈~©©ªÿ«¬ÿ­¬}¢|®ÿ̈ ÿ̄°¬¢ÿ{¥©±ÿ²³´°¤´³µ¶ÿ·¸~}©}ÿ¬¸ÿ¹¬ ¬}
|©ÿº|¥}»ÿ¼~¢}~}ÿ|ÿ{¹ÿ½|¾ÿ̄£¿¬»§
ÀkyzÁ`eÁÂÂzÀyÁÃlÁzÿuV[cgYÿ^faÿYYXÿYjYg[_VXcgfjjUÿ̀fcjYZÿ[Vk
ÄEÿCDQGHÄÅÿÿÿÿÿEGQ?DQGÆ D?DÇÿCGÈG?ÉCÊÆ D?DÇÿCDFEGJ?CGE>Æ D?DÇ
CJEFO?ËDDÆ D?DÇÿÌ?Í ÎÆ D?DÇÿOGQQG?IODPÆ D?DÇÿGÏDO?ÏDEÆ D?DÇ
FD?EGDEÆ D?D
ÀkyzÁ`eÁÂÂzÀyÁÃlÁzÿw^YÿnÐÑÒnxÿaUa[Y`ÿ^faÿuÓwÿZYjchY_YZÿXV[cgYÿYjYg[_VXcgfjjUÿ[Vÿ[^YÿXf`Yaÿjca[YZ
YjV]qÿw^YÿgjY_\maÿVSScgYÿ]cjjÿVXjUÿaY_hYÿXV[cgYÿVSÿgVW_[ÿÓ_ZY_aÿfXZÿlWZd`YX[aÿUÿ̀fcjÿfaÿ_YpWc_YZÿU
[^YÿSYZY_fjÿ_WjYaq


                                                                                                                                                                                                                                    ô
AB01
  dC!eD2"ÿgFCase
            3#
              hGÿiH5%jI6&7'kJlm
                              8(ÿ1:21-cr-00138-LGS
                                 9)*+
                                    kJnMnM9),jI,gF8(iH5%kJop
                                                                  7'9)-.
                                                                        ÿÿÿqr
                                                                              ÿÿÿ
                                                                                   /0
                                                                                   ÿ
                                                                                   sRtS1le
                                                                                          2ÿÿDocument
                                                                                              *#
                                                                                              
                                                                                               uT3vUÿ3jI4nMÿ(8
                                                                                                                  ÿÿÿÿÿwx
                                                                                                                       ÿ56
                                                                                                                        
                                                                                                                        yXeD7ÿ23
                                                                                                                                 #3zY8ÿÿÿnMÿ,9|[nM:,}\;|[ÿiH:'704/06/21
                                                                                                                                                                           jI(8ÿÿÿÿÿÿÿ]B
                                                                                                                                                                                         <!
                                                                                                                                                                                         1
                                                                                                                                                                                          ^=Deÿ#3ÿÿÿ_¡
                                                                                                                                                                                                           (8Page
                                                                                                                                                                                                             ÿÿQr0¢>ÿ̀ÿÿIj(8ÿ\}ÿÿ8ÿÿÿ<!
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                          ÿof]B
                                                                                                                                                                                                                                            £ÿ=22^#3De?/ÿ
                                                                                                                                                                                                                                                           ÿ (8jIZ{
bc                            KL                                  NO          PQ         KD                            VW                      {ZFiled                                   ~c                                                 ~c             aPÿ
                                                                                                                                                                                                                                                             qÿ
                                                                                                                                 21                                        04/04/21




                                                                                                                                                                                                                                                                       @
+,èé
  -.êÿ0ëLM
         1ÿCase
            2í3îNï4O56
                       ðÿQñòó
                           4R7S7Qñð3TUí0Vï2TÿW4ÿ89
                                                       ÿWÿÿQôõöÿ
                                                            ÿXÿÿY
                                                                 TZ÷[\ÿ
                                                                    <ø=ùÿ5.
                                                                            úø
                                                                             ÿÿ]^
                                                                               >ûDocument
                                                                                  ?üÿU3ë_7ýÿ`O
                                                                                               ÿõþ  ýaù!Bbÿ.ÿÿc"Cï23
                                                                                                                  ÿÿÿ7ÿÿde
                                                                                                                         #DÿÿE$ö0
                                                                                                                               f7Filed
                                                                                                                                  OF%g1ëE$ÿ22W3ÿX3ÿ04/06/21
                                                                                                                                                     hÿ4Wÿÿ5i&G,
                                                                                                                                                              3h6SH'5Qï.ÿ3ÿÿÿI(ïjM
                                                                                                                                                                                 ÿð;Page
                                                                                                                                                                                     ÿkJ)ÿÿÿO3ÿÿF%7é
                                                                                                                                                                                                   lÿÿÿ^ÿ98G,
                                                                                                                                                                                                           &mëÿofQÿH'ði22
                                                                                                                                                                                                                       .ÿøK*:ÿ
                                                                                                                                                                                                                            ÷ÿï30
                                                             :;                             ÿÿ@A                                                                                                                       ÿ
                           1:21-cr-00138-LGS                                                                      21                                 04/04/21


01023456789 
69 5   7967 9
9 968997 998
 
3375ÿ"688# 7 ÿ$ ÿ953$%&ÿ'7585( 579) 9*ÿ96 5+ 65 ,79) 9*
+ 8 9979) 9*ÿ 85 9579) 9*ÿ5-96 -679 79) 9*
8 68.79) 9*ÿ855 979) 9*ÿ8968  5679 79) 9/*ÿ06 9ÿ06
1#5 56ÿ'6 97#5 5623,,38 9*ÿ-623,48 9/*ÿ08765ÿ&5ÿ&565+ÿ5
659 ÿ'6687856   7967 9*ÿ66869+5  7967 9/
3379 ÿ75ÿ"688# 7 ÿ"69-89 ÿ%85ÿ' #5973#69 # 7967 9/
3379ÿ7985ÿ15 
0577531 ,884993  7967 9
1-)5 088+ÿ8 ÿ75ÿ: , 3)3 :,3 &ÿ;10ÿ ÿ<79 ÿ1 88ÿ0##56 5
=>?@A?@BCDEAFÿ@AH@IJ@KL
MNÿPQRÿSTTUÿVQÿWSQXÿXYTVYTZÿPQRÿ[R\Vÿ\TSUÿVYTÿ]ZT\^U^S_ÿ̀RU_Tÿaÿ]a]TZÿbQ]PÿQNÿaÿUQbR[TSVÿVYaVÿPQR
YacTÿUQbWTVTUÿ^SÿVY^\ÿba\Tdÿbe^bWÿYTZTfÿgRU_T\hÿiQ]PÿjTkR^ZT[TSV\lÿie^bWÿYTZTÿVQÿ\TTÿÿgRU_Tÿm]Tb^N^b
jTkR^ZT[TSV\lÿnSeT\\ÿToT[]VTUdÿaVVQZSTP\ÿXYQÿaZTÿSQVÿaU[^VVTUÿVQÿ]ZabV^bTÿ^SÿVYTÿpQZVYTZSÿq^\VZ^bVÿQN
rToa\ÿ[R\Vÿ\TTWÿaU[^\\^QSÿ]ZQ[]VePlÿsQZ[\ÿaSUÿMS\VZRbV^QS\ÿNQRSUÿaVÿXXXlVoSUlR\bQRZV\l_QclÿMN
aU[^\\^QSÿZTkR^ZT[TSV\ÿaZTÿSQVÿ\aV^\N^TUÿX^VY^SÿtuÿUaP\dÿVYTÿbeTZWÿX^eeÿSQV^NPÿVYTÿ]ZT\^U^S_ÿ̀RU_Tl
                                            nlmlÿq^\VZ^bVÿiQRZV
                                         pQZVYTZSÿq^\VZ^bVÿQNÿrToa\
vwxyz{ÿw}ÿ~{zxwyzÿyy
CJAÿ>LL> ?ÿ@?@>?ÿÿA?@AAÿ>?ÿIIÿ@ÿFÿÿ=Cÿ?ÿLAÿ>?ÿII
ia\Tÿpa[Tf            ÿÿ@>?
ia\TÿpR[TZf FBKBB
s^eTZf
qQbR[TSVÿpR[TZf>ÿ>¡KA?@ÿ@@JA¢
qQbWTVÿrToVf
ÿ~£~¤¥¦§v¤̈ÿ©yªx{ÿ~x«ÿ}wÿ¬wz{{­y®ÿ̄{­ÿ°{}w{ÿ©±y®x±x{ÿ²ª­{ÿ²{}}{«ÿ£³
¤ª{xw´ÿ̈yxy±ÿµ¬¬{±±z{ÿ¦{´ÿ¦ª{ÿ¶·z¸ÿ¹{±yÿ±®ÿxwÿ²yºº«ÿ»±{ÿ¼±x®w½ÿ²ÿ̄{­ÿw
¾¿¶¿ÀÁÀÂ³ÿÃ±x{ÿw}ÿµ{®x´ÿ¾¿Ä¿ÀÁÀÂÿwÿwÿÅ±±xÿ}wºÿx¯{ÿÆwªx¯{ÿÃy®xyzxÿw}ÿv{ÅÿÇwÈÉ
µxxw{«ÿµw­ÿÆ¬{z{ÿ{x{{­ÿ±¬¬{±±z{ÿ±®ÿ{x±y{­ÿzwª®{Éÿ¦ª{ÿ¶·}¸ÿ±­ºwy®¯º{x
yÊ{ÉÿÃ{}xÿ{Ë{zªx{­ÿÅ±yÊ{ÿw}ÿy­{xyx«ÿÌÿ{Íª{®x®ÿ­{x{xywÿ̄{±yÿ°{ÿ̄{­ÿyÿx¯{ÿvÃ¥ÎÉ
­{x{xywÿ̄{±yÿ®{xÿ¾¿Ï¿ÀÂÿ±xÿÂÁÉ¾Áÿ±³º³ÿ°{}w{ÿ©±y®x±x{ÿ²ª­{ÿ¤ª{xwÉÿw¿x{º¬ÿ­{x{xyw
{x{{­Éÿ­{}xÿ{º±­{­ÿxwÿzª®xw­«³ÿµxxw{«ÿµ¬¬{±±z{®´ÿµÐÆµÿÑÿ£{Êyÿ¥¯w±º®ÿ}wÿÃ±
¤w{ÉÿÃ{}{®{ÿÑÿµw­ÿÆ¬{z{³ÿ·vwÿ{Ë¯y°yx®¸ÿ¥yº{ÿyÿ¤wªxÿÑÿ́ÁÒ³ÿ·¤wªxÿ¦{¬wx{´ÿÃyyx±
y{¸ÿ·ÐÆÓ§ÿÔyÈ®{«³̧ÿ·Õ±¯¸
Öftu×[`×ØØuÖt×Ùg×uÿpQV^bTÿYa\ÿTTSÿTeTbVZQS^baeePÿ[a^eTUÿVQf
?>Lÿ¡¡ÿEA?Aÿÿÿÿÿ?>LEA?AÚÛKL>KÜÿÝÚÞÛKL>K
ß?ÿ=>LABßàÿÿÿÿÿ?AL>LAÛ¡>>Üÿ=AáA â=ãÛ¡>>Üÿ=>¡@?AD=A?Û¡>>Ü
=D?@Jä>>Û¡>>Üÿå¡æ¡çÛ¡>>ÜÿJALLACJ>KÛ¡>>ÜÿAÝ>JÝ¡>?Û¡>>Ü
@>?A>?Û¡>>
                                                                                                                                                                                                                                      9
LM*+
  pNqO,ÿsQ-
           tRÿuS/vT01wUxy
                         2ÿ31:21-cr-00138-LGS
                             45
                              wUzXzX32vT/sQ1uSÿwUÿ{|
                                                          ÿÿÿ678ÿ
                                                               ÿÿÿ[\
                                                                    9]:^;ÿVO
                                                                               <:
                                                                               ÿÿÿ¡¢
                                                                                  _=>ÿ̀ÿTv-£Xz?ÿ¤
                                                                                                   ÿ7@ ?¥;c¦AOqÿÿ§d23
                                                                                                                    1ÿÿÿXzÿÿ̈©
                                                                                                                            ÿeÿÿfFiled
                                                                                                                                   8B
                                                                                                                                   ªzXg«C-fÿuSDvTÿ04/06/21
                                                                                                                                                       Eÿ¬ÿFÿÿG­hM
                                                                                                                                                                 E¬HiG1qOÿEÿÿÿj1®
                                                                                                                                                                                     ÿ2Page
                                                                                                                                                                                       ~\ÿ¯kÿÿÿvTÿÿgI+
                                                                                                                                                                                                       °ÿÿÿ10¢ÿJo
                                                                                                                                                                                                                ±-ÿofÿi1­qOÿ22:l}ÿ
                                                                                                                                                                                                                                   9ÿ1vTm
no                       VW                               YZ        }~         xq                   ÿÿab
                                                                                                                                                               o                                             hM                 [ÿ
           Case                                                                   Document                          21                                 04/04/21



012345647730248943ÿ ÿÿ5ÿÿ ÿÿ ÿ ÿÿ ÿ5 ÿ
!"#ÿ ÿ$%ÿ&& ÿ"ÿÿÿ ÿ&ÿ'ÿÿÿ9'(5 ÿ!ÿ5ÿÿ)'ÿ!
 ÿ&ÿ'#




                                                                                                                                                                                                                                             K
89æç
  ,-èÿ/éLM
        0ÿ1ë2ìNí3O45
                      îÿQï1:21-cr-00138-LGS
                          ðñ
                           3R6S6Qïî2TUë/Ví1TÿW3ÿ78
                                                      ÿWÿÿQòóôÿ
                                                           ÿXÿÿY
                                                                TZõ[\ÿ
                                                                   ;ö<÷ÿ4-
                                                                           øö
                                                                            ÿÿ]^
                                                                              =ù>úÿU2é_6ûÿ`O
                                                                                              ÿóü ûa÷Abý-ÿÿcB23
                                                                                                              þÿÿÿ6ÿÿde
                                                                                                                      !CÿÿD"Filed
                                                                                                                            ôÿ
                                                                                                                            f6OE#g0éD"ÿ11W2ÿX04/06/21
                                                                                                                                                2ÿhÿþWÿÿ3i$9
                                                                                                                                                          2h4SG%3Qí-ÿ2ÿÿÿH&íjM
                                                                                                                                                                             ÿîPage
                                                                                                                                                                               :ÿkI'ÿÿÿO2ÿÿE#5ç
                                                                                                                                                                                               Yÿÿÿ11^ÿ6F+
                                                                                                                                                                                                        léÿQofÿG%îi-ÿ22öJ(9ÿ
                                                                                                                                                                                                                          õÿí2K)
*+                                                          9:                             ÿÿ
                                                                                                 ?@                                                       F+                                            $9                ÿ
        Case                                                                  Document                        21                                04/04/21


01023456789 
69 5   7967 9
9 968997 998
 
3375ÿ"688# 7 ÿ$ ÿ953$%&ÿ'7585( 579) 9*ÿ96 5+ 65 ,79) 9*
+ 8 9979) 9*ÿ 85 9579) 9*ÿ5-96 -679 79) 9*
8 68.79) 9*ÿ855 979) 9*ÿ8968  5679 79) 9/*ÿ06 9ÿ06
1#5 56ÿ'6 97#5 5623,,38 9*ÿ-623,48 9/*ÿ08765ÿ&5ÿ&565+ÿ5
659 ÿ'6687856   7967 9*ÿ66869+5  7967 9/
3379 ÿ75ÿ"688# 7
3379ÿ7985ÿ15 
0577531 ,884998  7967 9
1-)5 088+ÿ8 ÿ75ÿ: , 3)3 :,3 &ÿ;10ÿ ÿ<79 ÿ=5ÿ3'/' /ÿ%656
>?@AB@ACDEFBGÿABIAJKALM
NOÿQRSÿTUUVÿWRÿXTRYÿYZUWZU[ÿQRSÿ\S]Wÿ]UTVÿWZUÿ^[U]_V_T`ÿaSV`Uÿbÿ^b^U[ÿcR^QÿROÿbÿVRcS\UTWÿWZbWÿQRS
ZbdUÿVRcXUWUVÿ_TÿWZ_]ÿcb]Ueÿcf_cXÿZU[UgÿhSV`U]iÿjR^QÿkUlS_[U\UTW]mÿjf_cXÿZU[UÿWRÿ]UUÿÿhSV`Uÿn^Uc_O_c
kUlS_[U\UTW]mÿoTfU]]ÿUpU\^WUVeÿbWWR[TUQ]ÿYZRÿb[UÿTRWÿbV\_WWUVÿWRÿ^[bcW_cUÿ_TÿWZUÿqR[WZU[Tÿr_]W[_cWÿRO
sUpb]ÿ\S]Wÿ]UUXÿbV\_]]_RTÿ^[R\^WfQmÿtR[\]ÿbTVÿNT]W[ScW_RT]ÿORSTVÿbWÿYYYmWpTVmS]cRS[W]m̀RdmÿNO
bV\_]]_RTÿ[UlS_[U\UTW]ÿb[UÿTRWÿ]bW_]O_UVÿY_WZ_TÿuvÿVbQ]eÿWZUÿcfU[XÿY_ffÿTRW_OQÿWZUÿ^[U]_V_T`ÿaSV`Um
                                            omnmÿr_]W[_cWÿjRS[W
                                         qR[WZU[Tÿr_]W[_cWÿROÿsUpb]
wxyz{|ÿx~ÿ|{yxz{ÿzz
DKBÿ?MM?@ÿA@A?@ÿÿB@ABBÿ?@ÿJJÿAÿGÿÿ>Dÿ@ÿMBÿ?@ÿJJ
jb]Uÿqb\Ug           ÿÿA?@
jb]UÿqS\U[g GCLCC
t_fU[g
rRcS\UTWÿqS\U[g¡?ÿ?¢LB@AÿAAKB£
rRcXUWÿsUpWg
ÿ¤¥¦§¨w©¥ÿ̈§ª§ÿ«¬ÿyxÿ­z®®¯ÿ°±|ÿ²±y¬x³ÿ­´
¦µz¬ÿ¶zyy|ÿx·|ÿz¬ÿ|y||·ÿ̧¹¬¹±yÿyxÿ§¹|ÿº»~¼»½¼ÿx~ÿyµ|ÿ|·|±ÿ§¹|¬ÿx~ÿ¥z®z±
¾x{|·¹|³ÿ±·ÿz¬ÿ|y||·ÿ¿¯ÿyµ|ÿ{x¹yÿxÿyµ|ÿ~z¬yÿ¬{µ|·¹|·ÿ{x¹yÿ·±y|ÿ¶µ|ÿ¿xyµÿyµ|
¸x¬|{¹yxÿ±·ÿ·|~|¬|ÿ{x¹¬|ÿ±|ÿ̧|¬|yÀ
Á¯ÿyµz¬ÿx·|ÿÂÂÿz¬¬¹|·ÿyxÿyµ|ÿ̧x¬|{¹yzxÿ±·ÿ·|~|¬|ÿ{x¹¬|ÿÂÂÿyµ|ÿ{x¹yÿ{x~z®¬ÿyµ|
·z¬{x¬¹|ÿx¿z±yzx¬ÿx~ÿyµ|ÿ̧x¬|{¹yxÿ¹·|ÿÄÅÆÇÈÿÉÊÿËÆÅÈÌÆÍÇ³ÿÎÏÎÿÐÀÑÀÿÒÎÿ»½ÓÔÎ¼³ÿ±·ÿzy¬
¸x|¯³ÿ±·ÿyµ|ÿ̧x¬¬z¿|ÿ{x¬|Õ¹|{|¬ÿx~ÿÖzx±yzÿ¬¹{µÿx·|ÿ¹·|ÿ±¸¸z{±¿|ÿ±¶À
±z¹|ÿyxÿ·xÿ¬xÿ®±¯ÿ|¬¹yÿzÿ{x¬|Õ¹|{|¬ÿ¬¹{µÿ±¬ÿyµ|ÿ·z¬®z¬¬±ÿx~ÿyµ|ÿz·z{y®|yÿx
z~x®±yzx³ÿ·z¬®z¬¬±ÿx~ÿz·zÖz·¹±ÿ{µ±|¬³ÿ|×{¹¬zxÿx~ÿ|Öz·|{|ÿxÿ¶zy|¬¬|¬³ÿ±·Ö|¬|
Ø¹¯ÿz¬y¹{yzx¬³ÿ{xy|®¸yÿ̧x{||·z¬³ÿ±·Ùxÿ¬±{yzx¬ÿ¿¯ÿyµ|ÿ{x¹yÀÿ»¨·||·ÿ¿¯
Ú±z¬y±y|ÿ­¹·|ÿ­|~~|¯ÿ¤Àÿ¥¹|yxÿxÿÎÙºÙÛÜÛ½¼ÿ»Ø±µ¼
ÝguvÞ\aÞßßvÝuÞàhÞvÿqRW_cUÿZb]ÿUUTÿUfUcW[RT_cbffQÿ\b_fUVÿWRg
@?Mÿ¢¢ÿFB@Bÿÿÿÿÿ@?MFB@BáâLM?LãÿäáåâLM?L
                                                                                                                                                                                                                                    7
stQR
  uvSÿxTµ¶
           yÿzV{W·X|¸
                         YÿºZ1:21-cr-00138-LGS
                             [\
                              |»¼ºZY{½¾Vx¿Xz½ÿÀ|ÿ¡¢
                                                        ÿÀÿÿº]^_ÿ̀
                                                             ÿÁÿÿÂ
                                                                  ½ÃÄÅÿ
                                                                    ¥a¦bÿ}v
                                                                          ca
                                                                           ÿÿÆÇ
                                                                             §deÿÿ̈¾{TÈfÿÉ¸
                                                                                             ÿ^g fÊb«ËhvÿÿÌ¬23
                                                                                                               iÿÿÿÿÿÍÎ
                                                                                                                      ­ÿÿ®Filed
                                                                                                                            _j
                                                                                                                            Ï̧Ð
                                                                                                                            ¯kT®ÿzlÀ{ÿÁ04/06/21
                                                                                                                                            mÿÑÿiÀÿÿnÒt
                                                                                                                                                      mÑo¼±nºXvÿmÿÿÿ̄ÿ
                                                                                                                                                                     ÿXÓ¶
                                                                                                                                                                         ÿYPage
                                                                                                                                                                           ¤ÿÔ²ÿÿÿ¸{ÿÿ¯pR
                                                                                                                                                                                           Òÿÿÿ12Çÿq°
                                                                                                                                                                                                    ÕTÿºofÿ±XÒvÿ22a³£ÿ
                                                                                                                                                                                                                       ÿ̀X{´
                       }~                                     £¤                        ÿÿ
                                                                                                ©ª                                                    °                                            t                 ÿ
           Case                                                              Document                          21                           04/04/21



012ÿ4567809 ÿÿÿÿÿ127656755ÿ4177455ÿ4527417255
4215555ÿ 1!"55ÿ# 7667$5%55ÿ7&51&5255
511275255
'()*+,-+..*')+/0+*ÿ234ÿ567859ÿ:;:<4,ÿ3=:ÿ>?2ÿ@4ABC4D4@ÿEF<BG4ÿ4A4G<DFEBG=AA;ÿ<Fÿ<34ÿE=,4:ÿAB:<4@
H4AFIJÿ234ÿGA4DKL:ÿFMMBG4ÿIBAAÿFEA;ÿ:4DC4ÿEF<BG4ÿFMÿGFND<ÿ?D@4D:ÿ=E@ÿ0N@O,4E<:ÿH;ÿ,=BAÿ=:ÿD4PNBD4@ÿH;
<34ÿM4@4D=AÿDNA4:J




                                                                                                                                                                                                                                 r
BC01
  eDfE!ÿ2"hGCase
            3#iHjIÿ5%kJ6&lK7'mn
                                ÿ8(1:21-cr-00138-LGS
                                   9)lK*+
                                         oNoN9)kJ,hG,jI8(lK5%pq
                                                                    7'9)ÿ-.
                                                                            ÿÿrs
                                                                                ÿÿÿÿ
                                                                                     
                                                                                     /0  1ÿ2ÿDocument
                                                                                               
                                                                                               *#
                                                                                                vUwV3ÿkJ3oN4ÿ
                                                                                                                 ÿ%5ÿÿÿxy
                                                                                                                       ÿÿ56
                                                                                                                          
                                                                                                                          zYfEÿ23
                                                                                                                                7{Z#3ÿÿ8ÿoNÿ
                                                                                                                                               |[,Filed
                                                                                                                                                  }\9oN:~],}\;ÿjI:04/06/21
                                                                                                                                                                          kJ'7ÿ(8ÿÿÿÿÿ¡^C
                                                                                                                                                                                         ÿ<!
                                                                                                                                                                                          1
                                                                                                                                                                                          _=Efÿÿ#3ÿÿJk¢ÿPage
                                                                                                                                                                                                            (8Noÿÿ0£Rs>ÿÿ̀ÿ(8ÿJkÿ13
                                                                                                                                                                                                                                      ]~ÿÿÿ<!
                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                            ÿÿÿof^C
                                                                                                                                                                                                                                                ¤ÿ=22
                                                                                                                                                                                                                                                     #3_¡?Ef/ÿ
                                                                                                                                                                                                                                                              ÿ '7kJb
cd                              LM                                  OP          QR   tSuTmf
                                                                                         LE                            WX                                                                d                                                     d             arÿ
                                                                                                                                                                                                                                                                 Qÿ
                                                                                                                                21                                        04/04/21




                                                                                                                                                                                                                                                                          @A
AB01
  cCdD!ÿCase
        2"fF
            3#gGhHÿ5%iI6&jJ7'kl
                               ÿ8(9)jJ*+
                                        mMmM9)iI,fF,hH8(jJ5%no
                                                                   7'9)ÿ-.
                                                                           ÿÿpq
                                                                               ÿÿÿÿ
                                                                                    
                                                                                    /0  1ÿ2Document
                                                                                             ÿ
                                                                                              *#
                                                                                              tTuU3ÿiI3mM4ÿ
                                                                                                               ÿ5ÿÿÿvw
                                                                                                                     ÿÿ67
                                                                                                                        
                                                                                                                        xXdD23
                                                                                                                             ÿ8yY#3ÿÿ9ÿmMÿ,{[:mM;|\,{[5ÿhH04/06/21
                                                                                                                                                                      ;iI'7ÿ(8ÿÿÿÿÿ]B
                                                                                                                                                                                        ÿ<!
                                                                                                                                                                                         1
                                                                                                                                                                                         ^~=Ddÿÿ#3ÿÿIi
                                                                                                                                                                                                          ÿPage
                                                                                                                                                                                                           (8Iiÿÿ0Qq>_ÿÿ(8ÿIi14
                                                                                                                                                                                                                                  ÿ\|ÿÿÿ<!
                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                         ÿÿÿof]B
                                                                                                                                                                                                                                               ¡ÿ=22#3^~?Dd/ÿ
                                                                                                                                                                                                                                                               ÿ :iI|\
ab                             KL                                  NO          PQ   rRsSkd
                                                                                        KD                           VW                      zZFiled                                    }b                                                   }b                 pÿ
                                                                                                                                                                                                                                                                 P̀ÿ
                               1:21-cr-00138-LGS                                                                             21                                       04/04/21




                                                                                                                                                                                                                                                                           @@
 !ÜÝ
  "2#3ÿÞ%5@A
          ß&6Case
             '7ÿá(8Bâ)9Cã*+
                         ÿäEå1:21-cr-00138-LGS
                             )9Fæç
                                ,G,Eå(8HäI%5áJ'7HãK)9ÿ-.
                                                      ÿKÿÿEÿèéêÿ
                                                             ÿLÿÿM
                                                                  HNOPÿ
                                                                    1ëì2í*#
                                                                           ÿîì
                                                                            ÿ3ÿQRï4ÿðI8(ßS,ñTC
                                                                                             ÿÿÿéòUñ7íV3#ÿóW8ÿ23
                                                                                                                ôÿÿÿ,ÿÿXY
                                                                                                                       9ÿÿ:ÿZ,Filed
                                                                                                                                Cêõ
                                                                                                                                  ;[ö:ßÿ'7K÷8(Lÿÿ04/06/21
                                                                                                                                                   ø\ÿKÿùÿ]<!
                                                                                                                                                           úø\Gû=Eú#3ãÿÿÿøÿ(8^A
                                                                                                                                                                              ã'7äPage
                                                                                                                                                                                  ÿ_0ÿÿC>ÿÿÿ(8ÿEüÝ
                                                                                                                                                                                                  ;Gÿ15ÿÿýRÿ<!
                                                                                                                                                                                                             ßÿ̀ofÿEä=]ÿ22
                                                                                                                                                                                                                         #3ì?ë/ÿ
                                                                                                                                                                                                                               ÿä'7,
01                                                                /0           3Document       ÿ
                                                                                                 56                                                        1                                                1                ÿ
                                                                                                                21                                 04/04/21


01023456789 
69 5   7967 9
9 968997 998
 
3375ÿ"688# 7 ÿ$ ÿ953$%&ÿ'7585( 579) 9*ÿ96 5+ 65 ,79) 9*
+ 8 9979) 9*ÿ 85 9579) 9*ÿ5-96 -679 79) 9*
8 68.79) 9*ÿ855 979) 9*ÿ8968  5679 79) 9/*ÿ06 9ÿ06
1#5 56ÿ'6 97#5 5623,,38 9*ÿ-623,48 9/*ÿ08765ÿ&5ÿ&565+ÿ5
659 ÿ'6687856   7967 9*ÿ66869+5  7967 9/
3379 ÿ75ÿ"688# 7 ÿ"69-89 ÿ%85ÿ' #5973#69 # 7967 9/*ÿ8 1
0677ÿ%85ÿ'773 39696579) 9/
3379ÿ7985ÿ15 
0577531 ,99492  7967 9
1-)5 088+ÿ8 ÿ75ÿ: , 3)3 :,3 &ÿ810ÿ ÿ;79 ÿ%656ÿ9ÿ$55 89
<=>?@>?ABCD@Eÿ?@G?HI?JK
LMÿOPQÿRSSTÿUPÿVRPWÿWXSUXSYÿOPQÿZQ[Uÿ[SRTÿUXSÿ\YS[]T]R^ÿ_QT^Sÿ̀ÿ\`\SYÿaP\OÿPMÿ̀ÿTPaQZSRUÿUX`UÿOPQ
X`bSÿTPaVSUSTÿ]RÿUX][ÿa`[Scÿad]aVÿXSYSeÿfQT^S[gÿhP\OÿiSjQ]YSZSRU[kÿhd]aVÿXSYSÿUPÿ[SSÿÿfQT^Sÿl\Sa]M]a
iSjQ]YSZSRU[kÿmRdS[[ÿSnSZ\USTcÿ̀UUPYRSO[ÿWXPÿ̀YSÿRPUÿ̀TZ]UUSTÿUPÿ\Y`aU]aSÿ]RÿUXSÿoPYUXSYRÿp][UY]aUÿPM
qSn`[ÿZQ[Uÿ[SSVÿ̀TZ][[]PRÿ\YPZ\UdOkÿrPYZ[ÿ̀RTÿLR[UYQaU]PR[ÿMPQRTÿ̀UÿWWWkUnRTkQ[aPQYU[k^PbkÿLM
`TZ][[]PRÿYSjQ]YSZSRU[ÿ̀YSÿRPUÿ[`U][M]STÿW]UX]RÿstÿT`O[cÿUXSÿadSYVÿW]ddÿRPU]MOÿUXSÿ\YS[]T]R^ÿ_QT^Sk
                                            mklkÿp][UY]aUÿhPQYU
                                         oPYUXSYRÿp][UY]aUÿPMÿqSn`[
uvwxyzÿv|ÿ}~zywvxyÿx~x
BI@ÿ=KK=>ÿ?>?=>ÿÿ@>?@@ÿ=>ÿHHÿ?ÿEÿÿ<Bÿ>ÿK@ÿ=>ÿHH
h`[Sÿo`ZSe           ÿÿ?=>
h`[SÿoQZSYe EAJAA
r]dSYe
pPaQZSRUÿoQZSYe=ÿ=¡J@>?ÿ??I@¢
pPaVSUÿqSnUe
ÿ}£}¤¥¦§u¤̈ÿ§¦©}¦ÿ§ÿ¥}ª«§¦¬¦­ÿ©}¥}u¥¨§uÿ®¯ÿwvÿ°x±±²ÿ³®~zÿ́ ®w¯vµÿ°¶ÿ©zwzwxv
·z®xÿ̄zwÿ|vÿ̧¹º¹»¼»½ÿ½¼¾¸¼ÿ¬ªÿ¿z|vzÿª®x̄w®wzÿ°ÀÁzÿ°z||z²ÿ£¶ÿ¤Àzwv¶ÿÂ§ÁzzÁÿ¿²
ª®x̄w®wzÿ°ÀÁzÿ°z||z²ÿ£¶ÿ¤Àzwvÿvÿ̧¹Ã¹»¼»½ÄÿÂÅ®ÆÄ
ÇestÈZ_ÈÉÉtÇsÈÊfÈtÿoPU]aSÿX`[ÿSSRÿSdSaUYPR]a`ddOÿZ`]dSTÿUPe
>=Kÿ¡¡ÿD@>@ÿÿÿÿÿ>=KD@>@ËÌJK=JÍÿÎËÌJK=J
Ï>ÿ<=K@AÏÐÿÿÿÿÿ>@K=K@Ì¡==Íÿ<@Ñ@Ò<ÓÌ¡==Íÿ<=¡?>@C<@>Ì¡==Í
<C>?IÔ==Ì¡==ÍÿÕ¡Ö¡×Ì¡==Íÿ I@KK@BI=JÌ¡==Íÿ@Î=IÎ¡=>Ì¡==Í
?=>@=>Ì¡==
ÇestÈZ_ÈÉÉtÇsÈÊfÈtÿqXSÿhØÙÚhrÿ[O[USZÿX`[ÿoÛqÿTSd]bSYSTÿRPU]aSÿSdSaUYPR]a`ddOÿUPÿUXSÿR`ZS[ÿd][UST
SdPWkÿqXSÿadSYVg[ÿPMM]aSÿW]ddÿPRdOÿ[SYbSÿRPU]aSÿPMÿaPQYUÿÛYTSY[ÿ̀RTÿfQT^ZSRU[ÿOÿZ`]dÿ̀[ÿYSjQ]YSTÿO
UXSÿMSTSY`dÿYQdS[k
                                                                                                                                                                                                                                       þÿ
89äå
  *+ÿæ-HI
       ç.Case
          /ÿé0Jê1Kë23
                      ÿìMí1:21-cr-00138-LGS
                          1Nîï
                             4O4Mí0PìQ-éR/PëS1ÿ56
                                                    ÿSÿÿMÿðñòÿ
                                                          ÿTÿÿU
                                                               PVWXÿ
                                                                 9óô:õ2+
                                                                         ÿöô
                                                                          ÿÿYZ÷<ÿøQ0ç[4ù\K
                                                                                           ÿÿÿñú]ù?õ^+ÿû_@ÿ23
                                                                                                            üÿÿÿ4ÿÿ̀a
                                                                                                                    ÿA!ÿÿB"ÿb4Filed
                                                                                                                               Kòý
                                                                                                                                 C#cþB"çÿ/Sÿ0Tÿÿ04/06/21
                                                                                                                                                  0dÿSÿ1ÿeD)
                                                                                                                                                          20dO3E%M2+ëÿÿÿ0ÿ0fI
                                                                                                                                                                            ëA!ìPage
                                                                                                                                                                                ÿg8ÿÿKF&ÿÿÿ0ÿM4å
                                                                                                                                                                                                C#Tÿ16ÿÿ5ZÿD)
                                                                                                                                                                                                           çhÿofÿMìE%eÿ22
                                                                                                                                                                                                                       +ôG'ó7ÿ
                                                                                                                                                                                                                            ÿë/0
()                                                         78           ;Document        ÿ
                                                                                               =>                                                         $9                                               $9               ÿ
                                                                                                            21                                    04/04/21


01023456789 
69 5   7967 9
9 968997 998
 
3375ÿ"688# 7 ÿ$ ÿ953$%&ÿ'7585( 579) 9*ÿ96 5+ 65 ,79) 9*
+ 8 9979) 9*ÿ 85 9579) 9*ÿ5-96 -679 79) 9*
8 68.79) 9*ÿ855 979) 9*ÿ8968  5679 79) 9/*ÿ06 9ÿ06
1#5 56ÿ'6 97#5 5623,,38 9/*ÿ08765ÿ&5ÿ&565+ÿ4 ÿ659
'5687856   7967 9*ÿ66859+5  7967 9/
3369 ÿ75ÿ"688# 7 ÿ"69-89 ÿ%85ÿ' #5973#69 # 7967 9/*ÿ7 1
0677ÿ%85ÿ'773 39695579) 9/
3369ÿ6985ÿ15 
0577531 88 99  7967 9
1-)5 088+ÿ8 ÿ75ÿ: , 3)3 :,3 &ÿ710ÿ ÿ;79 ÿ<568 ÿ69ÿ<5
=>?@A?@BCDEAFÿ@AH@IJ@KL
MNÿPQRÿSTTUÿVQÿWSQXÿXYTVYTZÿPQRÿ[R\Vÿ\TSUÿVYTÿ]ZT\^U^S_ÿ̀RU_Tÿaÿ]a]TZÿbQ]PÿQNÿaÿUQbR[TSVÿVYaVÿPQR
YacTÿUQbWTVTUÿ^SÿVY^\ÿba\Tdÿbe^bWÿYTZTfÿgRU_T\hÿiQ]PÿjTkR^ZT[TSV\lÿie^bWÿYTZTÿVQÿ\TTÿÿgRU_Tÿm]Tb^N^b
jTkR^ZT[TSV\lÿnSeT\\ÿToT[]VTUdÿaVVQZSTP\ÿXYQÿaZTÿSQVÿaU[^VVTUÿVQÿ]ZabV^bTÿ^SÿVYTÿpQZVYTZSÿq^\VZ^bVÿQN
rToa\ÿ[R\Vÿ\TTWÿaU[^\\^QSÿ]ZQ[]VePlÿsQZ[\ÿaSUÿMS\VZRbV^QS\ÿNQRSUÿaVÿXXXlVoSUlR\bQRZV\l_QclÿMN
aU[^\\^QSÿZTkR^ZT[TSV\ÿaZTÿSQVÿ\aV^\N^TUÿX^VY^SÿtuÿUaP\dÿVYTÿbeTZWÿX^eeÿSQV^NPÿVYTÿ]ZT\^U^S_ÿ̀RU_Tl
                                            nlmlÿq^\VZ^bVÿiQRZV
                                         pQZVYTZSÿq^\VZ^bVÿQNÿrToa\
vwxyz{ÿw}ÿ~{zxwyzÿyy
CJAÿ>LL> ?ÿ@?@>?ÿÿA?@AAÿ>?ÿIIÿ@ÿFÿÿ=Cÿ?ÿLAÿ>?ÿII
ia\Tÿpa[Tf            ÿÿ@>?
ia\TÿpR[TZf FBKBB
s^eTZf
qQbR[TSVÿpR[TZf¡>ÿ>¢KA?@ÿ@@JA£
qQbWTVÿrToVf
ÿ~¤~¥¦§¨v©¥ÿªy«x{ÿ~x¬ÿ}wÿ­wz{{®y¯ÿ°{®ÿ±{}w{ÿª²ȳx²x{ÿ³«®{ÿ³{}}{¬ÿ¤´
¥«{xwµÿ¶{x{xywÿ·{²yÿ·{²yÿv¨¦ÿ·~¤¶ÿwÿ̧¹º¹»¼»½ÿ²¯ÿxwÿ³y¾¾¬ÿ¿²{ÿÀ²x¯wÁÿ³´
¿wÂÃxÿÄ¹®²Ä¯ÿ¾wxywÿxwÿ®{x²yÅÿ¶{}xÿ{Æ{z«x{®ÿÇ­­{²²z{ÿ±w®ÿ²®ÿ²®Âȳ{®ÿw}ÿzw®yxyw¯
w}ÿ­{xy²ÿ{{²¯{Åÿw¹̄{xxyÿzw®yxyw¯ÿw}ÿ­{xy²ÿ{{²¯{ÿ{x{{®Åÿ®{}xÿ{{²¯{®ÿw
zw®yxyw¯ÿ́Çxxw{¬ÿÇ­­{²²z{¯µÿÇÈÉÇÿÊÿ¶²ÿ¥w{Åÿ¶{}{¯{ÿÊÿÇw®ÿÉ­{z{ÿ́Ëvw
{Æ°y±yx¯Ìÿ¦y¾{ÿyÿ¥w«xÿÊÿµ¼Íÿ́Ë¥w«xÿ§{­wx{µÿ¶yyx²ÿy{ÌÿËÈÉÎ¨ÿ·w¯x{yÌ́ÿËÏ²°Ì
ÐftuÑ[`ÑÒÒuÐtÑÓgÑuÿpQV^bTÿYa\ÿTTSÿTeTbVZQS^baeePÿ[a^eTUÿVQf
?>Lÿ¢¢ÿEA?Aÿÿÿÿÿ?>LEA?AÔKL>K
Õ?ÿ=>LABÕÖÿÿÿÿÿ?AL>LAÔ¢>>×ÿ=AØA Ù=ÚÔ¢>>×ÿ=>¢@?AD=A?Ô¢>>×
=D?@JÛ>>Ô¢>>×ÿÜ¢Ý¢ÞÔ¢>>×ÿJALLACJ>KÔ¢>>×ÿAß>Jß¢>?Ô¢>>×
@>?A>?Ô¢>>
ÐftuÑ[`ÑÒÒuÐtÑÓgÑuÿrYTÿiàáâisÿ\P\VT[ÿYa\ÿpãrÿUTe^cTZTUÿSQV^bTÿTeTbVZQS^baeePÿVQÿVYTÿSa[T\ÿe^\VTU
                                                                                                                                                                                                                                     67
@A
  bBcCÿeE
          fFCase
             gGÿ!hH"iI#jk
                         ÿ$%1:21-cr-00138-LGS
                            iI&'
                               lLlL%hH$eE!gG#iIÿmn
                                                      ÿÿÿÿ()*ÿ
                                                           ÿÿÿOP
                                                                ÿ
                                                                  Qq+,Rr-JC
                                                                         ÿ.,
                                                                          ÿÿ/Ttÿ0HhLl1
                                                                                           ÿÿÿ)21Ww-Ccÿ3Xxÿ23
                                                                                                              4ÿÿÿlLÿÿ
                                                                                                                      yYÿÿzZÿlLFiled
                                                                                                                                *5
                                                                                                                                  {[6zZÿgG7Hhÿÿ04/06/21
                                                                                                                                                   8ÿÿ9ÿ|a
                                                                                                                                                           :8;}]:cC#ÿÿÿ8ÿhH
                                                                                                                                                                             #eE$Page
                                                                                                                                                                                 ÿpPÿÿ~^ÿÿÿhHÿ<
                                                                                                                                                                                                {[ÿ17ÿÿ=ÿ|a
                                                                                                                                                                                                          ¡ÿofÿ#}]ÿ22
                                                                                                                                                                                                                     cC,_+oÿ
                                                                                                                                                                                                                           ÿ#gGgG
`a                       JK                           MN        op       jc SsDocument        ÿUV
                                                                                               uv                                                          \A                                             \A               Oÿ
                                                                                                              21                                   04/04/21


012345ÿ781ÿ921 ÿ391ÿ422ÿ32ÿ11ÿ391ÿ3ÿ93ÿ 1 ÿÿ1ÿ0ÿ2ÿÿ11ÿ0
81ÿ112ÿ215




                                                                                                                                                                                                                                    >?
DE01
  !"
  gFhGÿ2#Case
         jI
           3$kJlKÿ5&mL6'nM7(op
                              ÿ8)9*nM+,
                                       qPqP9*mL-jI-lK8)nM5&rs
                                                                  7(9*ÿ./
                                                                          ÿÿtu
                                                                              ÿÿÿÿ
                                                                                   
                                                                                   01  2ÿ3Document
                                                                                            ÿ
                                                                                             +$
                                                                                             xWyX3ÿmL4qP5ÿ
                                                                                                              ÿ6ÿÿÿz{
                                                                                                                    ÿÿ78
                                                                                                                       
                                                                                                                       |[hG23
                                                                                                                            ÿ9}\$3ÿÿ:ÿqPÿ
                                                                                                                                            ~]-Filed
                                                                                                                                                ^;qP<_-¡^=ÿlK<04/06/21
                                                                                                                                                                       mL(7ÿ)8¢ÿÿÿÿ̀E
                                                                                                                                                                                    ÿÿ£f
                                                                                                                                                                                       ÿ>"
                                                                                                                                                                                        1
                                                                                                                                                                                        ¢a?Ghÿÿ$3ÿÿLm¤
                                                                                                                                                                                                         ÿPage
                                                                                                                                                                                                          )8bÿÿ1¥Tu@cÿÿ(7ÿLmÿ18
                                                                                                                                                                                                                                   _ÿÿÿ>"
                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                         ÿÿÿ̀E
                                                                                                                                                                                                                                              ¦ÿ?22
                                                                                                                                                                                                                                                   $3a£AGh0ÿ
                                                                                                                                                                                                                                                           ÿ&5lK~]
ef                            NO                                  QR          ST   vUwVoh
                                                                                       NG                           YZ                                                                                                                      ÿoff           dtÿ
                                                                                                                                                                                                                                                             Sÿ
                              1:21-cr-00138-LGS                                                                             21                                         04/04/21




                                                                                                                                                                                                                                                                      BC
FG01
  "#
  iHjIÿ2$Case
         lK
           3%mLnMÿ5'oN6(pO7)qr
                              ÿ8*9+pO,-
                                       sRsR9+oN.lK.nM8*pO5'tu
                                                                  7)9+ÿ/0
                                                                          ÿÿvw
                                                                              ÿÿÿÿ
                                                                                   
                                                                                   12  3ÿ4Document
                                                                                            ÿ
                                                                                             ,%
                                                                                             zY{Z3ÿoN5sR6ÿ
                                                                                                              ÿ7ÿÿÿ|}
                                                                                                                    ÿÿ89
                                                                                                                       
                                                                                                                       ~]jI23
                                                                                                                            ÿ:^%3ÿÿ;ÿsRÿ_.Filed
                                                                                                                                                ¡<¢sR̀=a.£>ÿnM̀=04/06/21
                                                                                                                                                                         oN)7ÿ*8¤ÿÿÿÿÿ¥bG
                                                                                                                                                                                         ÿ?#
                                                                                                                                                                                          1
                                                                                                                                                                                          ¤c@Ijÿÿ%3ÿÿNo¦
                                                                                                                                                                                                           ÿPage
                                                                                                                                                                                                            )7dÿÿ2§VwAeÿÿ)7ÿNoÿ19
                                                                                                                                                                                                                                    aÿ¨ÿÿ?#
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                          ÿÿÿofbG
                                                                                                                                                                                                                                               ©ÿ@22
                                                                                                                                                                                                                                                    %3c¥BIj1ÿ
                                                                                                                                                                                                                                                            ÿ C!nMlK
gh                            PQ                                  ST          UV   xWyXqj
                                                                                       PI                           [\                                                                   h                                                   h             fvÿ
                                                                                                                                                                                                                                                               Uÿ
                              1:21-cr-00138-LGS                                                                             21                                           04/04/21




                                                                                                                                                                                                                                                                        DE
DE01
  !"
  hFiGÿ2#Case
         kI
           3$lJmKÿ5&nL6'oM7(pq
                              ÿ8)9*oM+,
                                       rPrP9*nL-kI-mK8)oM5&st
                                                                  7(9*ÿ./
                                                                          ÿÿuv
                                                                              ÿÿÿÿ
                                                                                   
                                                                                   01  2ÿ3Document
                                                                                            ÿ
                                                                                             +$
                                                                                             yWzX3ÿnL4rP5ÿ
                                                                                                              ÿ6ÿÿÿ{|
                                                                                                                    ÿÿ78
                                                                                                                       
                                                                                                                       }[iG23
                                                                                                                            ÿ9~\$3ÿÿ:ÿrPÿ]-Filed
                                                                                                                                                ¡^;¢rP<_-£^6ÿmK<04/06/21
                                                                                                                                                                         nL(7ÿ)8¤ÿÿÿÿ̀E
                                                                                                                                                                                      ÿÿ¥g
                                                                                                                                                                                         ÿ="
                                                                                                                                                                                          1
                                                                                                                                                                                          ¤a>Giÿÿ$3ÿÿLn¦
                                                                                                                                                                                                           ÿPage
                                                                                                                                                                                                            )8bÿÿ1§Tv?cÿÿ;ÿLnÿ20
                                                                                                                                                                                                                                    _ÿ¨ÿÿ="
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                          ÿÿÿ̀E
                                                                                                                                                                                                                                               ©ÿ>22
                                                                                                                                                                                                                                                    $3a¥@Gi0ÿ
                                                                                                                                                                                                                                                             ÿ AmKe
fg                            NO                                  QR          ST   wUxVpi
                                                                                       NG                           YZ                                                                                                                       ÿofg            duÿ
                                                                                                                                                                                                                                                                Sÿ
                              1:21-cr-00138-LGS                                                                             21                                           04/04/21




                                                                                                                                                                                                                                                                        BC
DE01
  !"
  hFiGÿ2#Case
         kI
           3$lJmKÿ5&nL6'oM7(pq
                              ÿ8)9*oM+,
                                       rPrP9*nL-kI-mK8)oM5&st
                                                                  7(9*ÿ./
                                                                          ÿÿuv
                                                                              ÿÿÿÿ
                                                                                   
                                                                                   01  2ÿ3Document
                                                                                            ÿ
                                                                                             +$
                                                                                             yWzX3ÿnL4rP5ÿ
                                                                                                              ÿ6ÿÿÿ{|
                                                                                                                    ÿÿ78
                                                                                                                       
                                                                                                                       }[iG23
                                                                                                                            ÿ9~\$3ÿÿ:ÿrPÿ]-Filed
                                                                                                                                                ¡^;¢rP<_-£^6ÿmK<04/06/21
                                                                                                                                                                         nL(7ÿ)8¤ÿÿÿÿ̀E
                                                                                                                                                                                      ÿÿ¥g
                                                                                                                                                                                         ÿ="
                                                                                                                                                                                          1
                                                                                                                                                                                          ¤a>Giÿÿ$3ÿÿLn¦
                                                                                                                                                                                                           ÿPage
                                                                                                                                                                                                            (7bÿÿ1§Tv?cÿÿ;ÿLnÿ21
                                                                                                                                                                                                                                    _ÿÿÿ="
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                          ÿÿÿ̀E ÿ̈>22
                                                                                                                                                                                                                                                      $3a¥@Gi0ÿ
                                                                                                                                                                                                                                                               ÿ AmKe
fg                            NO                                  QR          ST   wUxVpi
                                                                                       NG                           YZ                                                                                                                       ÿofg              duÿ
                                                                                                                                                                                                                                                                  Sÿ
                              1:21-cr-00138-LGS                                                                             21                                           04/04/21




                                                                                                                                                                                                                                                                          BC
DE01
  !"
  gFhGÿ2#Case
         jI
           3$kJlKÿ5&mL6'nM7(op
                              ÿ8)9*nM+,
                                       qPqP9*mL-jI-lK8)nM5&rs
                                                                  7(9*ÿ./
                                                                          ÿÿtu
                                                                              ÿÿÿÿ
                                                                                   
                                                                                   01  2ÿ3Document
                                                                                            ÿ
                                                                                             +$
                                                                                             xWyX3ÿmL4qP5ÿ
                                                                                                              ÿ6ÿÿÿz{
                                                                                                                    ÿÿ78
                                                                                                                       
                                                                                                                       |[hG23
                                                                                                                            ÿ9}\$3ÿÿ:ÿqPÿ
                                                                                                                                            ~]-Filed
                                                                                                                                                ^;qP<_-¡^6ÿlK<04/06/21
                                                                                                                                                                       mL(7ÿ)8¢ÿÿÿÿ̀E
                                                                                                                                                                                    ÿÿ£f
                                                                                                                                                                                       ÿ="
                                                                                                                                                                                        1
                                                                                                                                                                                        ¢a>Ghÿÿ$3ÿÿLm¤
                                                                                                                                                                                                         ÿPage
                                                                                                                                                                                                          ;_ÿÿ1¥Tu?bÿÿ;ÿLmÿ22
                                                                                                                                                                                                                                   _ÿ£ÿÿ="
                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                         ÿÿÿ̀E
                                                                                                                                                                                                                                              ¦ÿ>22
                                                                                                                                                                                                                                                   $3a£@Gh0ÿ
                                                                                                                                                                                                                                                            ÿ AlKd
ef                            NO                                  QR          ST   vUwVoh
                                                                                       NG                           YZ                                                                                                                      ÿoff            ctÿ
                                                                                                                                                                                                                                                               Sÿ
                              1:21-cr-00138-LGS                                                                             21                                         04/04/21




                                                                                                                                                                                                                                                                      BC
